Citation Nr: 1107299	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-16 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected diabetes 
mellitus with erectile dysfunction.

2.  Entitlement to service connection for monoclonal gammopathy, 
to include as due to herbicide exposure.

3.  Entitlement to service connection for sleep apnea, secondary 
to service-connected hypertension with aortic prominence.

4.  Entitlement to service connection for tinea pedis, to include 
as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 1957 
and from April 1957 to May 1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in April 2006 by the 
VARO in Waco, Texas, which, in pertinent part, denied the 
Veteran's claims for service connection for monoclonal 
gammopathy, tinea pedis, coronary artery disease, and sleep 
apnea.  By its decision, dated in May 2009, the Board remanded 
those matters to the RO via the VA's Appeals Management Center 
(AMC) so that additional development actions could be undertaken.  
The Board, in addition, denied service connection for diabetic 
retinopathy, secondary to service-connected diabetes mellitus 
with erectile dysfunction, and an increased rating for the 
Veteran's service-connected diabetic retinopathy, secondary to 
service-connected diabetes mellitus with erectile dysfunction.  
Following the AMC's completion of the actions requested through 
the May 2009 remand, the case has since been returned to the 
Board for further review.  

In its prior remand, the Board noted that the Veteran had 
raised one or more issues involving a total disability 
rating for compensation based upon individual 
unemployability (TDIU), as well as his service-connected 
tinnitus, peripheral neuropathy of the upper and lower 
extremities, and hearing loss of the left ear.  No action 
to take appears to have been taken as to any of the 
foregoing, and following the return of the case on remand, 
the Veteran has renewed his claim for a TDIU.  The record 
also raises the question of entitlement to service 
connection for sleep apnea, secondary to diabetes 
mellitus, which to date has not been developed or 
adjudicated.  All such issues are referred to the RO for 
clarification and any indicated action. 


FINDINGS OF FACT

1.  Current disability with respect to claimed coronary artery 
disease is not shown.  

2.  The Veteran is presumed to have been exposed to toxic 
herbicides, including Agent Orange, in service.  

3.  There is no showing of monoclonal gammopathy in service or 
for many years following the Veteran's retirement from service 
and evidence attributing his monoclonal gammopathy to military 
service or any event thereof, including herbicide exposure, is 
outweighed by evidence to the contrary.  

4.  Sleep apnea is not shown in service or for many for many 
years following the Veteran's retirement from service, and it is 
not shown to have been caused or aggravated by his service-
connected hypertension.  

5.  Tinea pedis is not shown in service or for years following 
service and is not otherwise related to military service of any 
event thereof, including herbicide exposure.  


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated by 
service, nor may be it be presumed to have been incurred therein, 
nor is it proximately due to or the result of service-connected 
diabetes mellitus with erectile dysfunction.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2010).

2.  Myoclonal gammopathy was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).

3.  Sleep apnea was not incurred in or aggravated by service, nor 
is it proximately due to or the result of service-connected 
hypertension.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2010).

4.  Tinea pedis was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's duties to notify 
and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The 
notification obligation in this case was accomplished by way of 
the letters from the RO in Waco, Texas, and Nashville, Tennessee, 
as the AMC's delegee, dated in March and May 2005, February and 
March 2006, and July and August 2009, to the Veteran.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
full VCAA notice was provided to the Veteran prior to the initial 
adjudicatory action by the RO in April 2006, in accord with 
Pelegrini.  The Veteran argues that the July 2009 notice was 
erroneous, contradictory, and "an abuse of process," but the 
Board disagrees, noting that he was advised therein and by the 
other correspondence provided of the evidence and information 
necessary to substantiate his claims under primary and alternate 
theories, in addition to what responsibilities he and VA had in 
the process of retrieval of pertinent records.  It is noted that 
the Veteran was specifically requested to provide written 
authorization for the release of private medical records from Dr. 
Little relating to his claim for service connection for tinea 
pedis; however, no such authorization was provided.  In the 
absence of any viable allegation a failure either as to the 
substance or timing of the notice provided, or a showing thereof, 
the Board concludes that compliance with its notice obligations 
under the VCAA has been achieved.  

The RO also provided assi stance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide the claims herein 
addressed on their merits, and has not argued that any error or 
deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided VA 
medical examinations during the course of the instant appeal in 
order to evaluate the nature and severity of three of his four 
claimed disorders.  The reports from these examinations are found 
to be sufficiently detailed as to permit fair and equitable 
consideration of the merits of the issues presented.  No 
objection as to the conduct of those examinations is voiced by 
the Veteran or his representative, although the Veteran's 
disagreement with the opinions offered by one or more VA examiner 
is noted.  The only disorder that has not been evaluated by means 
of a VA medical examination is the Veteran's tinea pedis.  No 
examination relating thereto is deemed necessary as there is no 
showing thereof in service or for years following service and the 
record does not include competent evidence linking the Veteran's 
tinea pedis to service or any inservice event, including 
herbicide exposure, excepting the Veteran's unsubstantiated 
account.  On that basis, further development action relative to 
the disabilities herein at issue is not required.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), No. 08-4080 (Jul. 
1, 2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) requires that 
the VA employee who conducts a hearing fulfill two duties to 
comply with the above the regulation.  These duties consist of 
(1) the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been overlooked.  
Here, during the RO hearing in 2006, the hearing officer 
correctly outlined the issues on appeal and noted the elements of 
the claims lacking.  The hearing officer specifically sought to 
identify any pertinent evidence not currently associated with the 
claims folder that might have been overlooked or was outstanding 
that might substantiate the claims.  Questions were posed to the 
Veteran by his representative about medical treatment of the 
claimed disorders, as well as the current symptoms associated 
with same and their effect on his day-to-day functioning.

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor 
identified any prejudice in the conduct of the RO hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claims at issue and the Veteran, through his 
testimony, demonstrated that he had actual knowledge of the 
elements necessary to substantiate his claims for benefits.  As 
such, the Board finds that, consistent with Bryant, the RO's 
hearing officer complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that any error in notice provided during the 
Veteran's hearing constitutes not more than harmless error.

In view of the forgoing, the Board finds that VA has 
substantially satisfied its duty to assist under the governing 
law and regulations.  

Pertinent Legal Authority Governing Service Connection Claims

Applicable law provides that service connection will be granted 
if it is shown that the appellant suffers from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury or disease in 
line of duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran 
served 90 days or more during a period of war, or during 
peacetime after December 31, 1946, and a chronic disease, such as 
a cardiovascular-renal disease, becomes manifest to a degree of 
10 percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The 
requirement that there be a current disability is satisfied when 
the disability is shown at the time during the pendency of the 
claim, even though the disability subsequently resolves.  McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case of a 
veteran who engaged in combat with the enemy during a period of 
war, and the claimed disease or injury is combat-related, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation during 
service.  In this instance, the Veteran while alleging combat 
service in Vietnam offers no allegation that any of the disorders 
are combat-related or directly resulting from his engagement in 
combat with the enemy.  Notice is taken, too, that 38 U.S.C.A. 
§ 1154(b) does not address the questions of the existence of a 
present disability or of a nexus between such disability and 
service, both of which are required for a grant of service 
connection.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from January 
9, 1962, to May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  For the purposes of this section, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations in 
the Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and 
its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  By regulation made 
effective August 31, 2010, certain additional diseases were added 
to the aforementioned list, to include all B cell leukemias, 
Parkinson's disease, and ischemic heart disease.  See 75 Fed. 
Reg. 53202 (Aug. 31, 2010).

Service connection may be presumed for residuals of Agent Orange 
exposure by showing two elements.  First, a veteran must show 
that he served in the Republic of Vietnam during the Vietnam era.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, a veteran 
must be diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e) during the presumptive period if applicable.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

Notwithstanding the foregoing presumption provisions, which arose 
out of the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-4, 
§ 2, 105 Stat. 11 (1991), the United States Court of Appeals for 
the Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom; 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 
S. Ct. 1171 (1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997) (specific applicability in Agent Orange cases).  Thus, 
presumption is not the sole method for showing causation.

Service connection may be granted, on a secondary basis, for a 
disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter instance, the nonservice-connected disease or injury is 
said to have been aggravated by the service- connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-connected 
disability, such veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322 (2010).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision by the United States Court of Appeals for 
Veterans Claims (Court) in Allen, 7 Vet. App. 439, which 
addressed the subject of the granting of service connection for 
the aggravation of a nonservice-connected condition by a service-
connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the regulation 
provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and 
not due to the natural progress of the nonservice-
connected disease, will be service connected.  
However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a 
service-connected disease or injury unless the 
baseline level of severity of the nonservice-
connected disease or injury is established by 
medical evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the 
current level of severity of the nonservice-
connected disease or injury.  The rating activity 
will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to 
the natural progress of the disease, from the 
current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)).

Analysis of the Merits of the Claims for Service Connection

The Veteran's primary allegations are that he has developed 
monoclonal gammopathy and tinea pedis as a result of inservice 
exposure to Agent Orange, that he has coronary artery disease as 
a direct result of his service-connected diabetes mellitus, and 
that his sleep apnea is secondary to his service-connected 
hypertension.  He avers specifically that, based on the recent 
changes to the list of presumptive diseases associated with 
inservice herbicide exposure, VA cannot reasonably deny his claim 
for ischemic heart disease.  

Notice is taken that the record amply documents the Veteran's 
service in Vietnam, and he is thus presumed to have been exposed 
to toxic herbicides, including Agent Orange, while in service.  
38 C.F.R. § 3.307.  That presumption is not overcome by evidence 
to the contrary.  Furthermore, it is not alleged, nor is it 
shown, that any of the claimed disorders are the result of any 
incident in which the Veteran was engaged in combat against the 
enemy, and, to that extent, the provisions of 38 U.S.C.A. § 1154 
are not for application in this instance.  

Service treatment records show that the Veteran was treated for 
bronchitis and flu symptoms in October 1957 and that, in December 
1959, medical treatment was provided for a plantar wart of the 
right foot.  In May 1974, medical assistance was received for a 
complaint of recurrent chest pain, and an electrocardiogram in 
June 1974 was interpreted by an attending medical professional to 
be borderline, based on prominent precordial voltage, an early 
repolarization pattern, and a question of high blood pressure.  
Follow-up elctrocardiograms in April and July 1979 were found to 
be within normal limits.  In January 1980, the Veteran complained 
of chest and back pain; the diagnosis was of mycoplasma 
pneumonia, also known as walking pneumonia.  An electrocardiogram 
in May 1980 identified early repolarization, but that study was 
otherwise normal.  Further electrocardiographic testing in March 
1982 was found to be within normal limits.  



Coronary Artery Disease

Following service, a chest X-ray in January 1988 disclosed that 
the mediastinum was unremarkable except for minimal aortic 
prominence; the impression recorded was of no significant 
abnormality.  An electrocardiogram at that time was judged to be 
normal.  Subsequent chest films from 1991, 1995, and 1995 were 
interpreted as negative, while a chest film in 1994 was found to 
be negative except for slight tortuosity of the aorta.  

Notice is taken that service connection for hypertension was 
previously established by RO action and that grant was expanded 
to include minimal aortic prominence, beginning in April 1988, 
and continued in or more subsequent rating decisions.  Service 
connection for diabetes mellitus with erectile dysfunction was 
established by RO action in December 2003.  

Stress testing in June 2003 was negative for any pertinent defect 
and an electrocardiogram at that time, as interpreted 
mechanically, was abnormal.  A normal sinus rhythm was shown 
thereon, but with a minor conduction defect and a probable septal 
infarction.  No subsequent evaluation or testing confirmed the 
existence of a prior septal infarction; however, an attending 
cardiologist, whom the Veteran had seen at VA and privately, 
indicated in September 2005 and October 2006 correspondence that 
the Veteran's diabetes mellitus led to the development of and 
contributed to the Veteran's quiescent heart disease.  
Notwithstanding the foregoing, the same cardiologist indicated no 
diagnosis of coronary artery disease on stress testing of the 
Veteran in October 2004 and VA outpatient treatment notes he 
compiled in August 2005 reveal that the Veteran's stress test 
several months prior thereto utilizing Myoview disclosed no 
significant ischemia; no diagnosis of coronary artery disease or 
other heart disorder was set forth.  Similarly, the same 
cardiologist in a treatment note of August 2006 specified no 
diagnosis of coronary artery disease.  

In order to ascertain whether in fact coronary artery disease was 
present, VA examined the Veteran in October 2005.  At that time, 
no history of any heart or cardiovascular disorder, other than 
hypertension, was set forth.  The diagnosis was of coronary 
artery disease, not found.  

The Veteran's attending cardiologist, whose findings and opinions 
are referenced above, noted in another treatment record, dated in 
March 2009, that the Veteran had atherosclerotic heart disease 
that was probably the result of inservice Agent Orange exposure.  

The Board by its May 2009 remand requested that another VA 
examination be afforded the Veteran to determine with certainty 
whether he had coronary artery disease.  Such examination 
entailed the taking of a detailed medical history, as well as a 
review of the Veteran's VA claims folder in its entirety, as well 
as a clinical examination and cardiac stress testing, all of 
which failed to yield a diagnosis of coronary artery disease.  In 
the opinion of the VA examiner, no heart diagnosis was warranted.  

A showing of current disability is, as noted above, a 
prerequisite for a grant of service connection, and in this case, 
a preponderance of the evidence is against a showing of current 
disability at any point during the pendency of the Veteran's 
claim of coronary artery disease.  While an attending 
cardiologist has offered diagnoses of quiescent heart disease and 
atherosclerotic heart disease, findings on examination and 
testing, including that undertaken by or on behalf of that 
attending cardiologist, fail to substantiate any such diagnosis 
or, more specifically, coronary artery disease.  The findings and 
conclusions of the two VA examiners, whose examinations were 
performed in 2005 and 2009, as to the absence of any heart 
disease, are found to outweigh both in terms of quantity and 
quality the evidence to the contrary.  Although the Veteran 
contends that he has coronary artery disease, his statements as 
to medical diagnosis are not competent evidence since there is no 
indication that he is in possession of the requisite medical 
background or training with which to render competent his 
opinions as to medical diagnosis.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

In view of the foregoing, the Board finds that the preponderance 
of the evidence is against a finding of current diagnosis of 
coronary artery disease.  In the absence of proof of a current 
disability, there can be no valid claim for service connection, 
be it on a direct, presumptive, or secondary basis.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the Veteran's 
claim for service connection for coronary artery disease must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Monoclonal Gammopathy

There is no showing of monoclonal gammopathy in service or for 
years following the Veteran's retirement from service.  Its 
presence is not initially shown until at least 2003, when blood 
testing led to entry of a differential diagnosis of monoclonal 
gammopathy versus Waldenstorm's macroglobulinemia and the 
subsequent change in diagnosis to that of only monoclonal 
gammopathy.  

Of record are medical reports, dated in September 2005 and 
October 2006, and an outpatient treatment note from August 2005, 
from the Veteran's attending cardiologist, wherein he opined that 
the Veteran's premalignant gammopathy was most likely related to 
his inservice exposure to Agent Orange.  The same cardiologist 
indicated that the Veteran had gammopathy and multiple myeloma 
and that such were the result of Agent Orange exposure.  No 
rationale for such opinions was set forth in any of the 
cardiologist's reports or records.  The record does not otherwise 
verify the existence of multiple myeloma.  

A VA examination conducted in March 2006 to evaluate the 
Veteran's diabetes mellitus disclosed the existence of IgM 
gammopathy, which the VA examiner determined, without 
explanation, was most likely secondary to multiple myeloma.  The 
record does not, as noted above, verify that multiple myeloma is 
present.  

In an undated letter of support, received by the RO in June 2006, 
a treating VA family practice physician noted that the Veteran 
had a gammaglobinopathy.  She further indicated the following:

Reports of many different kinds of bone marrow 
disorders as these where (sic) supported in the Post 
Vietnam medical literature and these things are part 
of the answer...In conclusion his previously described 
condition can be directly related and therefore I 
can agree with good medical certainty that his claim 
is valid.  

In order to ascertain more clearly the nature and etiology of the 
Veteran's monoclonal gammopathy, a VA examination was afforded 
the Veteran in August 2009, including a review of medical history 
and all accumulated materials within the Veteran's VA claims 
folder.  That review, in addition to examination and testing, 
yielded a diagnosis of monoclonal gammopathy and a medical 
opinion that it was less likely than not that the Veteran's 
monoclonal gammopathy had its onset in service or was otherwise 
related to his multiple periods of service or associated with 
herbicide exposure.  The stated rationale was that monoclonal 
gammopathy occurred when plasma cells produce an abnormal protein 
called monoclonal protein or M protein and that its specific 
cause was not currently known.  Although genetic make-up might in 
the examiner's opinion play a role in its occurrence, it did not 
appear that family members of someone with the disorder were more 
likely to have it.  Factors known to increase the risk of 
monoclonal gammopathy included age, with thirty percent of people 
age 50 years and older and five percent of people age 70 years or 
more having M protein in their blood.  The highest incidence of 
disease was noted to occur in adults age 85 year and older, with 
it affecting African Americans more than Caucasians and more so 
in men than women.  

Service treatment records in no way identify the presence of 
monoclonal gammopathy, nor is it shown for many years following 
the Veteran's retirement from service in 1984.  Such disorder is 
not one for which there exists a presumption of service 
connection under 38 C.F.R. §§ 3.307, 3.309 based on inservice 
herbicide exposure, including any recent change to the list of 
presumptive diseases.  

Per Combee, it is true that two medical professionals have linked 
the Veteran's gammopathy to inservice Agent Orange exposure, but 
those opinions, as restated on several occasions, are without any 
stated rationale, to include citation to specific medical 
literature or studies, or for that matter, to pertinent items 
within the record tending to prove the opinion advanced.  Among 
the factors for assessing the probative value of a medical 
opinion are the examiner's access to the claims file, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  A medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record.  See Miller v. West, 11 Vet. App. 345, 348 (1998). 

The more reasoned opinion, based on a review of the Veteran's VA 
claims folder, as well as medical history, examination, and 
testing, is that furnished by the VA examiner in August 2009.  
That opinion does not link the Veteran's gammopathy to his 
military service or any event thereof, inclusive of presumed 
herbicide exposure in Vietnam.  It is based on a credible and 
probative rationale, and it outweighs the probative value of the 
cryptic opinions, often simply restated, by the Veteran's 
attending cardiologist which link, without any rationale, the 
Veteran's gammopathy to Agent Orange exposure.  It also outweighs 
individually and collectively the undated opinion from a VA 
family practice physician as to a nexus between the Veteran's 
gammopathy and inservice herbicide exposure, which was offered 
without citation to the Veteran's unique circumstances, other 
than the absence of any family bone marrow disease, or to 
specific medical texts or literature linking herbicides to 
gammopathy.  Notice is taken that the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

The Veteran himself also links his monoclonal gammopathy to 
service, but the Board likewise is unable to rely on that opinion 
and the Board has considered his testimony, be oral or written, 
to that effect.  That testimony is not incredible; however, it is 
well settled that neither the Board nor a person who lacks the 
relevant medical training is qualified to render etiology 
opinions that require medical experience, training, or education.  
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79, 86 (2006).  Because opining as to the 
relationship between the Veteran's gammopathy and his active 
service requires medical training, the Veteran is not qualified 
to render, on his own accord, a competent nexus opinion.  

On the basis of the foregoing, it is concluded that the 
preponderance of the evidence is against the claim and denial of 
the claim advanced for service connection for monoclonal 
gammopathy is in order.  Ortiz, Gilbert, supra.  

Sleep Apnea

The record does not demonstrate the existence of sleep apnea in 
service or thereafter until the time of a polysomnogram in April 
2005, which identified severe obstructive sleep apnea.  The 
Veteran's attending sleep specialist opined in March 2006 that 
apnea can be a contributing factor to the exacerbation of 
diabetes and a risk factor for the development of hypertension.  
Such opinions do not substantiate the Veteran's primary 
contention that his sleep apnea is the result of service-
connected hypertension.  The basis of secondary service 
connection is that a nonservice-connected disorder is either 
directly caused or aggravated by existing service-connected 
disability, see Allen, surpa, although not conversely.  In other 
words, there is no basis afforded in governing law and regulation 
for entitlement to service connection on a secondary basis for a 
disorder that causes or aggravates a service-connected 
disability.  

A VA examination was afforded the Veteran in March 2006, and it 
was that VA examiner's opinion, in effect, that the Veteran's 
sleep apnea was not secondary to his service-connected 
hypertension.  The basis for that opinion was medical literature 
identifying that hypertension was not a risk factor for the 
development of obstructive sleep apnea.  The question of whether 
sleep apnea may cause hypertension was also addressed by the VA 
examiner, but because that opinion is not dispositive of the 
issue presented by this appeal it need not be discussed herein.  
No specific opinion was voiced by the VA examiner as to the 
aggravation of the Veteran's apnea by service-connected 
hypertension.  

Further VA examination in August 2009 explored all aspects of the 
Veteran's claim for service connection on a direct basis for 
sleep apnea and as secondary to hypertension.  That examination 
encompassed a review of the entirety of the claims folder, 
medical history, and clinical evaluation and yielded a medical 
opinion, based thereon, that the Veteran's sleep apnea was not 
caused or aggravated by his service-connected hypertension.  The 
examiner in explaining the opinion furnished indicated that 
hypertension does not cause or aggravate sleep apnea, although 
sleep apnea can render it more difficult to control one's 
hypertension.  The examiner stated that obstructive sleep apnea 
occurred when the muscles in the back of the throat relaxed too 
much to allow normal breathing.  Other risk factors increasing 
the risk of sleep apnea were noted to include a narrowed airway, 
chronic nasal congestion, a neck circumference of greater than 
seventeen inches, and excess weight.  

The Veteran has testified that his sleep apnea is secondary to 
his service-connected hypertension, but he lacks competency to 
offer any medical opinion as to etiology of his apnea, 
notwithstanding his acknowledged competency to testify as to what 
comes to him via his senses.  Barr, supra; Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  Moreover, indicia of sleep apnea 
are not shown in service or for years thereafter and no medical 
professional offers an opinion that the Veteran's apnea was 
caused or aggravated by his service-connected hypertension.  As 
the preponderance of the evidence contraindicates entitlement, 
the Veteran's claim for service connection for sleep apnea, to 
include as secondary to service-connected hypertension, must be 
denied, and the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); Ortiz, Gilbert, supra.  

Tinea Pedis

At his RO hearing in 2006, the Veteran testified that he was 
receiving regular monthly care from a private foot doctor, D. 
Little, in Texas, and because records relating thereto were not 
then on file, the Board on remand directed the RO or AMC to 
request that the Veteran authorize VA to obtain pertinent 
records.  Despite having been asked to do so, the Veteran did not 
comply.  Due to the Veteran's non-cooperation, Dr. Little's 
records are not available for the Board's review and this claim 
must be adjudicated on the basis of the other evidence on file.  

Service treatment records show that the Veteran was treated in 
December 1959 for a plantar wart of his right foot, but service 
medical records are entirely negative for any indication of a 
fungal infection such as tinea pedis.  Years following the 
Veteran's retirement from service, VA treatment records, 
beginning in 2004, identify treatment for bilateral onychomycosis 
of both feet and later for his claimed tinea pedis.  Tinea pedis 
is not an entity for which there exists a presumption of service 
incurrence based on herbicide exposure and no other medical 
professional links the Veteran's tinea pedis to military service 
or any event thereof, including herbicide exposure.  To that 
extent, the Veteran's contentions as to the service incurrence of 
his tinea pedis are unsupported by the record and it is found 
that a preponderance of the evidence weighs against his claim for 
service connection for tinea pedis.  Denial of the claim advanced 
is thus required.  

                                                                      
(CONTINUED ON NEXT PAGE)



ORDER

Service connection for coronary artery disease, to include as 
secondary to service-connected diabetes mellitus with erectile 
dysfunction, is denied.

Service connection for monoclonal gammopathy, to include as due 
to herbicide exposure, is denied.  

Service connection for sleep apnea, secondary to service-
connected hypertension with aortic prominence, is denied.  

Service connection for tinea pedis, to include as due to 
herbicide exposure, is denied.  



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


